52 F.3d 321NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Gerald Gene NILES, Petitioner.
No. 95-8011.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 18, 1995

Gerald Gene Niles, Petitioner Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Gerald Gene Niles petitions this Court for a writ of mandamus to compel modification of social security disability payments to him.  Although we grant Petitioner leave to proceed in forma pauperis, we deny his petition for writ of mandamus.  Niles has failed to establish that he has no other adequate avenues of relief and that his right to mandamus relief is "clear and indisputable."  See Mallard v. United States Dist. Court, 490 U.S. 296, 308-09 (1989).  Moreover, writ of mandamus may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED